Citation Nr: 9905367	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  95-06 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder.  

2.  Entitlement to service connection for a right knee 
disability.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from September 1968 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in  Atlanta, 
Georgia.  

In October 1996, the Board denied appeals for service 
connection for a bilateral hearing loss disability and a skin 
rash.  In July 1998, the Board denied an appeal for service 
connection for peripheral neuropathy.  In each instance, 
there were Remands for further development.  In July 1998, 
the Board noted that the service department responded that 
the information received was insufficient for the purpose of 
conducting a meaningful search to verify the claimed post 
traumatic stress disorder (PTSD) stressors.  The issue of 
entitlement to service connection for PTSD was Remanded so 
the RO could notify the veteran that more information was 
needed and give him an opportunity to submit additional 
information to verify his claimed stressors.  See Cohen v. 
Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  The RO notified the veteran; however, he has 
not submitted any additional information to verify the 
claimed stressors.  Without the continued cooperation of the 
veteran, VA can not pursue any further development.  The 
Board proceeds to review the appeal based on the current 
record.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The veteran was not awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation; and there is 
no other credible supporting evidence that the claimed 
inservice stressor actually occurred.  

3.  The veteran has chronic right knee pain with positive 
clinical findings of mild degenerative joint disease as the 
result of blunt trauma during service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 38 C.F.R. 
§§  3.303, 3.304 (1998).  

2.  Chronic right knee pain with positive clinical findings 
of mild degenerative joint disease was incurred in active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303(b) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  

PTSD

The Board denies service connection for PTSD because the 
claimed stressor has not been verified.  

The veteran's claim for service connection for PTSD is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he presented a plausible claim.  There is a 
diagnosis of PTSD, the veteran is competent to report 
experiencing a stressor in service, and the diagnosis of PTSD 
has been connected to claimed stressors by competent medical 
witnesses.  

VA developed the evidence as much as it could without further 
assistance from the veteran.  VA has completed its duty to 
assist the veteran in the development of his claim.  See 
38 U.S.C.A. § 5107(a) (West 1991).  Particularly, VA 
attempted to verify the claimed stressors by providing the 
service department with the information available to VA.  VA 
notified the veteran of the evidence needed to complete his 
claim in accordance with 38 U.S.C.A. § 5103 (West 1991).  The 
veteran has not reported that any other pertinent evidence 
might be available.  See Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat, or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1998).  

As noted above, there are diagnoses of PTSD.  

The veteran's claim for service connection for PTSD must be 
denied because the claimed stressors have not been verified.  
Therefore, this discussion will focus on the stressor 
problem.  

The service medical records show the veteran served in 
Vietnam from August 1969 to February 1970, when he embarked 
to Japan.  He participated in military operations at Chu Lai 
from August 1969 to February 1970.  He served in an 
administrative capacity in an aviation unit.  He was not 
awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citation.  He was not awarded a Combat Action 
Ribbon.  The service medical records do not reflect any 
combat injuries.  

On the July 1993 VA examination, the veteran stated that he 
served as a supply clerk and rode convoys to outlying bases; 
he was never involved in search and destroy missions or 
sweeps; and was never injured.  He reportedly saw much 
killing of Vietnamese and some members of his own unit.  He 
told of experiencing depression, suicidal ideation, and 
nightmares of his experiences in Vietnam and as a police 
officer after service.  

In a statement received in July 1993, the veteran wrote that 
he served with the First Marine Air Wing, Marine Air Group 
12, Headquarters and Maintenance Squadron 12.  Specific 
stressors were a rocket attack at Chu Lai, when 7 members of 
a Navy Construction Battalion were killed and he had to 
recover and bag the bodies.  Other reported stressors were a 
fellow Marine being hit and killed by an incoming fighter 
jet; the death of close friend [redacted] when he stepped 
on a booby trap, and constant rocket attacks.  

Hospital and out patient treatment records contain diagnoses 
of PTSD with little stressor information.  In December 1993, 
the veteran recounted an incident in which one of his men was 
caught in the blast of a jet aircraft.  A January 1994 
psychological treatment summary referred to "extreme combat 
stress."  On a January 1995 consultation sheet, it was 
reported that the veteran served in the infantry and had 
"high combat."  

In July 1995, the veteran testified at an RO hearing and 
described stressful situations in Vietnam.  He told of 
serving there from August 1969 to February or March 1970.  He 
stated that he was responsible for insuring that body bags 
were properly tagged and sent out.  He reports processing 15 
to 20 bodies.  He told of another person being hit by a jet 
and the next day the veteran and others had to pick up the 
pieces.  He frequently served on perimeter and convoy guard.  
There were frequent mortar attacks.  

In May 1997, the RO forwarded stressor information to the 
Marine Corps for verification of stressors.  Later that 
month, the Marine Corps confirmed that [redacted] 
was killed in Vietnam in April 1970, after the veteran left.  
Other stressors could not be verified.  As per the Board's 
previous Remand, a copy of this letter was sent to the 
veteran in July 1998, asking for additional information.  He 
has not responded.  

There is no basis for VA to assume combat service and 
stressors, such as a Purple Heart or Combat Action Ribbon; so 
the regulation requires evidence verifying the claimed 
stressors.  The Marine Corps was unable to provide such 
evidence.  There are no witness statements or other evidence 
supporting the occurrence of the claimed stressors.  As there 
is no evidence to verify the stressors, the claim must be 
denied.  38 C.F.R. § 3.304(f) (1998).  The evidence is not in 
approximate balance so that the veteran could be given the 
benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 1991).  

There are some brief references to combat in recent VA 
outpatient treatment records; however, these are outweighed 
by the veteran's service records, his sworn testimony and 
histories obtained on in-depth VA examinations, which 
convincingly demonstrate that the veteran was not in combat.  
The evidence on this point is not in approximate balance.  
38 U.S.C.A. § 5107(b) (West 1991).  The analysis of 
38 U.S.C.A. § 1154(b) (West 1991) does not apply.  

Right Knee Disability

The evidence on this issue is in approximate balance, so the 
Board is authorized to give the veteran the benefit of the 
doubt and grant service connection for chronic right knee 
pain with positive clinical findings of mild degenerative 
joint disease

As discussed above, the veteran was not in combat, so the 
analysis of 38 U.S.C.A. § 1154(b) (West 1991) does not apply.  

The veteran's right knee claim is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he 
has presented a claim which is plausible.  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

Looking to the first element which must be proven to support 
the claim, there is a diagnosis of a current right knee 
disability on the February 1997 VA examination.  

Secondly, service connection requires a disease or injury in 
service.  While the service medical records do not show any 
injury, the veteran is competent to provide information on 
this aspect of his claim.  His sworn testimony at the RO 
hearing, of an injury in service, is credible.  

The third and final point is a connection between the current 
disability and the injury in service.  This raises a medical 
question which requires the opinion of a qualified medical 
professional.  As a lay man, the veteran does not have the 
training or experience to present competent evidence on 
medical questions of causality, such as whether the injury in 
service caused the current disability.  

The service medical records are against a connection.  The 
service medical records do not document any knee injury.  The 
report of the July 1970 examination for release from active 
duty shows the veteran's lower extremities were normal.  

On the July 1993 VA examination, the veteran stated that his 
right knee was injured in basic training in 1968.  It was 
wrapped by a medical corpsman and the veteran returned to 
duty, without seeing a doctor.  The examiner found a full 
range of motion with crepitus.  The possibility of 
degenerative joint disease was considered and X-rays 
requested.  This report supports a current disability but 
does not link it to service.  

On examination in October 1993, the lateral aspect of the 
right knee was tender.  Again, this indicates a current 
disability but does not provide a connection to service.  

An February 1995 VA outpatient treatment note shows the 
veteran had fallen and injured his knee some days earlier, 
but it was improving.  Again, this provides no evidence of a 
connection to service.  

At his July 1995 RO hearing, the veteran testified that he 
fell down a flight of stairs in the barracks and hurt his 
knee.  It was treated with some ointment and wrapped with an 
Ace bandage.  He had no further treatment in service.  
However, it did cause him pain and swelling.  He treated it 
himself by sitting in a tub of hot water and rubbing with 
alcohol.  He stated that the knee caused problems while 
serving in Vietnam.  Since service, the knee had swollen on 
several occasions and was constantly popping.  He told of 
difficulty walking up stairs.  He told of being treated by a 
private physician, once for the knee and for his feet 
swelling.  He reported that he was still having knee pain as 
well as popping when he walked up stairs.  The veteran is 
competent to testify as to what he actually experienced and 
his hearing testimony is credible.  Further, this is 
testimony of a continuity of symptoms which can form the 
basis for a connection under 38 C.F.R. § 3.303(b) (1998), if 
a physician identifies the continuing symptoms reported by 
the lay witness as being manifestations of the claimed 
disability.  See Savage v. Gober; 10 Vet. App. 488 (1997).  

On the February 1997 VA examination, the veteran reported 
injuring his right knee in a fall during service, and claimed 
intermittent pain since then.  He reported intermittent right 
knee pain and giving out, every 4 to 6 months.  Climbing, 
running or kneeling increased pain.  Morning stiffness was 
also reported.  The examiner found stiffness and crepitus in 
the right knee.  X-rays revealed no significant abnormal 
findings.  The diagnosis was chronic right knee pain 
secondary to old blunt trauma per history of the patient, 
with positive clinical findings of mild degenerative joint 
disease.  This diagnosis meets the test of Savage and links 
the current disability to the injury in service through the 
provisions of 38 C.F.R. § 3.303(b) (1998).  

While the separation examination is highly probative because 
it was made by a physician shortly before the veteran 
completed his active service, it is not supported by any 
history from the veteran or other indication that he was 
questioned as to symptomatology at the time.  When this is 
weighed against the recent medical opinion, the evidence is 
in approximate balance and the veteran must be given the 
benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 1991).  
Therefore, following the analysis of the United States Court 
of Veterans Appeals (Court) in Savage, the Board finds that 
the veteran has chronic right knee pain with positive 
clinical findings of mild degenerative joint disease as the 
result of blunt trauma during service.  


ORDER

Service connection for PTSD is denied.  Service connection 
for chronic right knee pain with positive clinical findings 
of mild degenerative joint disease is granted.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

